DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because:                                                                           - Figure 1 needs to have straight, uniform lines; and                                                                                             - All of the numerical characters in the figures need to have straight, uniform characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims disclose a first and second “decoupling” capacitor.  It is not clear what makes the capacitor being decouple.  The capacitors seem to be permanently connected in the circuitry.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 7, 9, 10, 12 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syverson et al (US 5,502,368) in view of Mashino et al (US 4,831,322).
Syverson et al discloses, regarding,
Claims 1, 10, a system/method, comprising: a polyphase generator 16; a polyphase bridge rectifier 60 electrically coupled to an output of the polyphase generator, wherein the polyphase bridge rectifier is configured to output a positive rectified ripple (line 64) signal with respect to a ground voltage and a negative rectified ripple signal (line 96) with respect to the ground voltage; and a generator regulation feedback loop (feedback loop elements 82, 88, 30, 32; see Fig. 4) configured to regulate the output of the polyphase generator with a field 

However, Syverson et al does not disclose that the positive and negative ripple signals are summed to produce a total ripple signal.

On the other hand, Mashino et al discloses a generator system having a rectifier 3 outputting a positive ripple signal via B output line and a negative ripple signal via E output line and combining both signals connection point S (see Fig. 1).

Mashino et al further discloses, regarding,

Claims 2, 15, a regulator 19 configured to receive a control signal comprising a sum of the total ripple signal and the reference voltage (via device 18) and to output the field control signal to regulate the output of the polyphase generator (see Fig. 1).  

Claim 3, 14, a semiconductor switching device 11 configured to output the field control signal to the polyphase generator by transitioning between an on-state and an off-state (see Fig. 1).  

Claims 4, 13, the semiconductor switching device between the on-state and the off-state controls a duty cycle and a frequency of the field control signal (column 2, lines 53 - 55, 63 – 65).

Claim 7, the polyphaser generator is a three phase output (column 4, line 18).

 Claim 12, the field control signal generates a pulse width modulated control signal based on a frequency of the total ripple signal (see Figs. 3, 9).

The method is disclosed mutatis mutandis.

It would have been obvious before the effective filing date of the claimed invention to design the system/method as disclosed by Syverson et al and to modify the invention per the limitations disclosed by Mashino et al for the purpose of minimizing switching noises of a regulator.

Claims 8, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syverson et al and Mashino et al as applied to claim 1 above, and further in view of Brewer et al (US 4,860,185).
The combined system/method discloses all of the elements above.  Furthermore, 
Mashino et al discloses, regarding,
Claim 17, a feedback control loop configured to provide the total ripple signal to the regulator (see Fig. 1).
the field control signal is a pulse width modulated control signal generated by transitioning a field metal-oxide-semiconductor field- effect transistor between an on-state and an off-state (see Figs. 3, 9, 1).

However, the combined system/method does not disclose the elements below.
On the other hand, Brewer et al discloses, regarding,
Claim 8, a first conditioning filter L5 configured to filter the positive rectified ripple signal; and a second conditioning filter L6 configured to filter the negative rectified ripple signal, wherein the positive rectified ripple signal and the negative rectified ripple signal are filtered prior to producing the total ripple signal (see Fig. 4).
Claim 16, (see rejection for claims 2, 8 above).  The only missing elements disclose by the combined system/method would be of the limitations disclosed by claim 8.  Again, such limitations of having a first conditioning filter L5 configured to filter the positive rectified ripple signal; and a second conditioning filter L6 configured to filter the negative rectified ripple signal, wherein the positive rectified ripple signal and the negative rectified ripple signal are filtered prior to producing the total ripple signal (see Fig. 4) are disclosed by Brewer et al.
.

Claims 6, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syverson et al, Mashino et al, Brewer et al as applied to claims 1, 16 above, and further in view of Vinciarelli et al (US 2003/0043607).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose the elements below.
On the other hand, Vinciarelli et al discloses, regarding,
Claims 6, 11, 19, a first decoupling capacitor 112 configured to decouple the positive rectified ripple signal from the polyphase bridge rectifier; and a second decoupling capacitor 114 configured to decouple the negative rectified ripple signal from the polyphase bridge rectifier (see Fig. 7C).
It would have been obvious before the effective filing date of the claimed invention to design the combined system/method as disclosed above and to modify the invention per the limitations disclosed by Vinciarelli et al for the purpose of reducing losses in a power system.

Allowable Subject Matter
Claims 5, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the first and second diode arrangement as disclosed in such claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

January 27, 2022